Appeal from a majority decision of the Workmen’s Compensation Board in a heart case. The board found there was a relationship between the compensable heart attack in 1955 and the fatal heart attack in 1958. The dissent of one of the board members was predicated on the ground that the question of causal relationship should be submitted to an impartial specialist for an opinion. Following the original attack in 1955 the decedent returned to work in 1956, still partially disabled and doing lighter work at shorter hours. He was under the continuous care of a physician, as evidenced by the numerous reports in the record, until his death. There was no autopsy but his death was diagnosed as caused by a second myocardial infarction, the 1955 attack being the first myocardial infarction. There was a sharp medical dispute as to the relationship of the second attack, resulting in death, to the original compensable heart attack. The appellants argue that his death was due solely to a progressive coronary disease. The board made a factual finding of relationship and there is substantial evidence to sustain the decision that the attack in 1955 was a contributing cause in the death of the claimant. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J,, Coon, Gibson, Herlihy and Taylor, JJ.